 

Exhibit 10.1

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

  

ELEVENTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS ELEVENTH AMENDMENT TO LEASE ("Amendment") is dated effective and for
identification purposes as of February 8, 2017 (“Effective Date”), and is made
by and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership ("Landlord"),
and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line
("Tenant").

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Airport Corporate Center Office Lease
Agreement dated December 1, 2006 ("Original Lease"), as amended by that certain
First Amendment to Airport Corporate Center Office Lease dated November 27,
2006, Second Amendment to Airport Corporate Center Office Lease dated March 22,
2007, Third Amendment to Airport Corporate Center Office Lease dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment to Airport
Corporate Center Office Lease dated December 10, 2007, Fifth Amendment to
Airport Corporate Center Office Lease dated February 2, 2010, Sixth Amendment to
Airport Corporate Center Office Lease dated April 1, 2012, Seventh Amendment to
Airport Corporate Center Office Lease dated June 29, 2012, Eighth Amendment to
Lease dated January 28, 2015 (“Eighth Amendment”), Ninth Amendment to Lease
dated June 30, 2015 (“Ninth Amendment”), and Tenth Amendment to Lease dated
March 31, 2016 (collectively, the "Lease"), pertaining to the premises located
at 7665 Corporate Center Drive (“Building 11”), 7650 Corporate Center Drive
(“Building 10”), 7245 Corporate Center Drive (“Building 3”), and 7300 Corporate
Center Drive (“Building 8”), Miami, Florida;

 

WHEREAS, pursuant to the Lease, Tenant is currently leasing 306,548 rentable
square feet of space (defined in the Lease as the "Total Premises") consisting
of the following:

 

·7,067 rentable square feet within Building 3

·94,258 rentable square feet within Building 8

·79,417 rentable square feet within Building 10

·125,806 rentable square feet within Building 11;

 

WHEREAS, pursuant to the Lease, effective as of the Extension Commencement Date
(as defined in the Lease and being February 1, 2023), the Total Premises (as
re-measured pursuant to the Eighth Amendment, and reduced by the Warehouse
Premises, as defined in the Lease) shall be 306,828 rentable square feet,
consisting of the following:

 

·94,258 rentable square feet within Building 8

·81,470 rentable square feet within Building 10

·131,100 rentable square feet within Building 11;

 

   

 

  

WHEREAS, pursuant to the Lease, Tenant is currently entitled to the following
number of parking spaces:

 

·Building 3: None

 

·Building 8: Four (4) spaces per 1,000 rentable square feet of space leased in
Building 8 (which equals 377 spaces) (the "Building 8 Spaces") shall be located
in the surface parking areas surrounding Building 8. Twenty percent (20%) of the
Building 8 Spaces (plus the fourteen (14) additional spaces pursuant to the
Ninth Amendment) for a total of eighty-nine (89) spaces shall be located in the
covered portion of the Building 8 Garage (“Building 8 Garage Covered Spaces”).
In addition to the foregoing 377 spaces, Tenant is entitled to ninety-five (95)
spaces (based on Tenant's requirement for five (5) spaces per 1,000 rentable
square feet in Building 8) (the "Relocatable Spaces") at a location within the
Project as determined by Landlord, with Landlord having the right to relocate
any such Relocatable Spaces upon not less than thirty (30) days’ prior written
notice to Tenant, but no more often than two (2) times per year. All of the
foregoing spaces are at no additional cost to Tenant.

 

·Buildings 10 and 11: Five (5) spaces per 1,000 rentable square feet of space
leased in Building 10 (which equals 397 spaces) plus an additional eighteen (18)
spaces pursuant to the Eighth Amendment, for a total of 415 spaces (the
"Building 10 Spaces"), and five (5) spaces per 1,000 rentable square feet of
space leased in Building 11 (which equals 629 spaces) (the "Building 11 Spaces")
for a total of one thousand forty-four (1,044) spaces (collectively the Building
10 & 11 Spaces"), of which four hundred ten (410) spaces shall be located in
either the surface parking areas or the structured parking garage adjacent to
Building 10 (the "Building 10 Garage"), and the balance of which shall be
located in either the surface parking areas or the structured parking garage
adjacent to Building 11 (the "Building 11 Garage"). Up to twenty (20) of the
Building 10 & 11 Spaces may be designated as "reserved" spaces (of which up to
five (5) of such "reserved" spaces may be located in the Building 10 Garage and
the balance of which shall be in the Building 11 Garage). There shall be no
charge for fifteen (15) of the "reserved" spaces that Tenant elects to
designate, but Tenant shall pay a monthly parking charge for any spaces in
excess of fifteen (15) that Tenant elects to have designated as "reserved"
spaces pursuant to Section 3.4(a) of the Original Lease; and

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to amend the
parking provisions of the Lease as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.          Definitions; Recitals. The capitalized terms used herein shall have
the same definitions as set forth in the Lease, unless otherwise defined herein.
The foregoing recitals are true and correct and are incorporated herein by this
reference.

 

2.          Reserved Parking Space. The parties hereby acknowledge and agree
that as of (and retroactive to) June 1, 2016 (the “Amendment Commencement
Date”), Tenant shall be permitted to use one (1) reserved space in the visitor
parking area associated with Building 8 (“Reserved Space”), as shown in Exhibit
A attached hereto and incorporated herein by this reference, at no cost to
Tenant.

 

 2 

 

  

3.          Building 8 Garage Reserved Covered Spaces. The parties hereby
acknowledge and agree that as of the Amendment Commencement Date, Tenant shall
be permitted to use six (6) spaces within the covered portion of the Building 8
Garage (“Building 8 Garage Reserved Covered Spaces”) at a cost of $[*] per space
per month (“Reserved Monthly Parking Rent”). The location of the Building 8
Garage Reserved Covered Spaces are shown on Exhibit B attached to this Amendment
and are provided as a replacement for six (6) of the Building 8 Garage Covered
Spaces. Accordingly, as of the Amendment Commencement Date, Tenant shall be
permitted to use: (i) eighty-three (83) Building 8 Garage Covered Spaces; and
(ii) six (6) Building 8 Garage Reserved Covered Spaces. The Reserved Monthly
Parking Rent shall be abated through December 31, 2016. Commencing on January 1,
2017, Tenant shall pay the Reserved Monthly Parking Rent to Landlord as
Additional Rental. The Reserved Monthly Parking Rent is subject to change upon
thirty (30) days’ prior written notice by Landlord, but in no event shall the
Reserved Monthly Parking Rent be increased on more than one (1) occasion in any
twelve (12) consecutive month period. Tenant shall be liable for any sales taxes
on its paid parking spaces.

 

4.          Amendment to Relocatable Spaces. The parties hereby acknowledge and
agree that as of the Amendment Commencement Date, Landlord will no longer have
the right to relocate the Relocatable Spaces and the Relocatable Spaces shall be
allocated as follows: (a) seventy (70) of the Relocatable Spaces shall be
provided to Tenant for its non-exclusive use within the Building 8 Garage at a
cost of $[*] per space per month, and (b) twenty-five (25) of the Relocatable
Spaces shall be provided to Tenant for its non-exclusive use within the garage
adjacent to the building located at 7600 Corporate Center Drive, Miami, Florida
(collectively, the “Unreserved Spaces”) at a cost of $[*] per space per month
(“Unreserved Monthly Parking Rent”). The Unreserved Monthly Parking Rent shall
be abated through December 31, 2016. Commencing on January 1, 2017, Tenant shall
pay the Unreserved Monthly Parking Rent to Landlord as Additional Rental. The
Unreserved Monthly Parking Rent is subject to change upon thirty (30) days’
prior written notice by Landlord, but in no event shall the Unreserved Monthly
Parking Rent be increased on more than one (1) occasion in any twelve (12)
consecutive month period. Tenant shall be liable for any sales taxes on its paid
parking spaces.

 

5.          Termination Option. Notwithstanding anything to the contrary
contained herein, Tenant may at any time after the Effective Date, deliver
written notice to Landlord terminating Tenant’s right to use any of the
Unreserved Spaces, the Building 8 Garage Reserved Covered Spaces, and the
Reserved Space (collectively, the “Eleventh Amendment Parking Spaces”) upon no
less than fifteen (15) days prior written notice. Upon such early termination,
Tenant shall have no further rights to use the Eleventh Amendment Parking Spaces
so terminated for any purpose and no obligation to pay for any such terminated
spaces after the date such termination takes effect.

 

6.          Counterparts; Electronic Signatures.  This Amendment may be executed
in counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered and had been signed using a handwritten
signature.  Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.  If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.

 

 3 

 

  

7.          Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Premises shall be subject to all terms,
covenants and conditions of the Lease. In the event of any express conflict or
inconsistency between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall control and govern. Except as expressly
modified by this Amendment, all other terms and conditions of the Lease are
hereby ratified and affirmed. The parties acknowledge that the Lease is a valid
and enforceable agreement and that, as of the date hereof to the best of
Tenant’s actual knowledge, Tenant holds no claims against Landlord or its agents
which might serve as the basis of any other set-off against accruing rent and
other charges or any other remedy at law or in equity.

 

IN WITNESS WHEREOF, the foregoing Eleventh Amendment to Lease is dated effective
as of the date and year first written above.

 

WITNESS:   LANDLORD:           SPUS7 MIAMI ACC, LP,     a Delaware limited
partnership       By: /s/David Witham   By: /s/Claudia Walraven Name: David
Witham   Name: Claudia Walraven       Title: Assistant Vice President By:
/s/Desiree Ammons   Date: 2/21/17 Name: Desiree Ammons             By: /s/Mark
Zikakis By: /s/David Witham   Name: Mark Zikakis Name: David Witham   Title:
Vice President       Date: 2/21/17 By: /s/Desiree Ammons       Name:  Desiree
Ammons      

 

  TENANT:       NCL (BAHAMAS) LTD.,   a Bermuda company, d/b/a Norwegian Cruise
Line       By: /s/Wendy Beck   Name: Wendy Beck   Title: Executive Vice
President, Chief Financial Officer   Date: 2/17/2017

 



 4 

 

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the "Guaranty"), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,   a Bermuda company         By: /s/Wendy Beck   Name:
Wendy Beck   Title:   Executive Vice President, Chief Financial Officer  

 

 5 

 

 

EXHIBIT A

 

[t1701379_ex10-1pg6.jpg] 

 

 6 

 

 

EXHIBIT B

  

[t1701379_ex10-1pg7.jpg] 

 



 7 

